Citation Nr: 1435160	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1971 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which denied the benefit sought on appeal.

The Veteran testified at a February 2011 personal hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is of record.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

The Veteran's claim was remanded in May 2011 and November 2013 for further development.  The requested action was taken and the case was returned to the Board for appellate action.  

During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's intellectual disorder is a congenital or development defect not subject to compensation within the meaning of applicable legislation.

2.  The preponderance of the competent evidence is against a finding that the Veteran has any current acquired psychiatric disorder that had its onset during or is etiologically related to his period of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, a May 2007 letter provided the Veteran with proper notice, including of what was necessary to establish the underlying claim of service connection, and of his and VA's responsibilities in claim development as well as notice requirements under Dingess.  VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  

The Veteran's claim for service connection for a psychiatric disorder was remanded by the Board in May 2011 in order to obtain copies of any outstanding records from the Social Security Administration (SSA).  Although the RO had associated a few SSA records with the claims file, the records included both the Veteran's and his father's records.  It was unclear whether complete records for the Veteran were therefore obtained.  On remand, VA submitted an appropriate request for complete records, but received two different responses from SSA.

In June 2011, SSA asserted that the requested records did not exist and further efforts would be futile.  SSA specified that, "After exhaustive and comprehensive searches, we were not able to locate medical records."  However, in August 2011, SSA responded that, "There are no medical records.  The person did not file for disability benefits. OR, the person filed for disability benefits but no medical records were obtained."  The latter response is patently incorrect, given the earlier receipt of at least some SSA records.  Nevertheless, it appears that no further records are forthcoming from SSA.  The Veteran was notified regarding VA's inability to obtain those SSA records and a January 2012 memorandum on a formal finding of unavailability that has been associated with the claims folder.  As such, any further attempts to obtain records from that facility would be futile and no further actions are needed.  Accordingly, the Board finds that there has been substantial compliance with the May 2011 remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Pursuant to the Board's November 2013 remand directives, VA has provided the Veteran with a December 2013 VA psychiatric examination and a May 2014 addendum medical opinion from the 2013 VA examiner has been obtained.  The 2014 addendum medical opinion report demonstrates that the VA examiner reviewed the evidence of record and rendered appropriate opinion based on the questions presented by the Board.  The VA examiner's opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].  The Board finds that there has been compliance with its 2013 remand instructions and no further action is required.  See Stegall, 11 Vet. App. at 268. 

At the Veteran's February 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he declined the opportunity to testify before an Acting Veterans Law Judge.  

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The only mental disorders listed as chronic diseases subject to presumptive service connection are psychoses, to include only those conditions listed in 38 C.F.R. § 3.384.  None of those listed conditions are diagnosed at any time during or after service, and hence presumptive service connection, or service connection based on continuity of symptomatology, are not applicable here.  The Board is aware that a possibility of residual schizophrenia was considered, but this diagnosis was later rejected in favor of substance-induced psychosis, which is excluded from the list of presumptive conditions.

VA law provides that congenital or developmental defects, personality disorders, and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  In other words, if an acquired psychiatric disorder is diagnosed in addition to the non-disability, or represents aggravation thereof, service connection may be granted.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include chronic adjustment disorder.  He contends that he has a current psychiatric disorder related to his experiences in boot camp and from his 60 days of military service from July 1971 to September 1971.  The Veteran contends that during boot camp, he was made fun of for being "slow," and has had depression with other psychiatric symptoms continuing to the present.

A review of the Veteran's service treatment records show that upon induction, he received a normal psychiatric evaluation.  Shortly after his entrance into service, the Veteran's service personnel records show that it was felt that he had a cognitive/development disorder and it was the reason for his discharge.  These service records specifically noted that the Veteran was discharged because of his inaptitude - "inability to learn."  Notably, on two August 1971 service evaluations from his Company Commander and Drill Instructor show they observed that the Veteran "seems sad or depressed" while with his platoon and during training.  A September 1971 psychiatric evaluation shows that the Veteran was diagnosed as "slow learner" and it was noted that the Veteran did not have any mental disability which warranted discharge by reason of physical disability.  The Veteran was administratively discharged in September 1971.  

The record shows that the Veteran has received SSA disability benefits for mild mental retardation since July 1974.  As noted above, a complete set of copies of medical records associated with the Veteran's SSA disability award are unavailable.  The record does contain a November 1974 SSA work evaluation that shows the clinical examiner observed the Veteran during a week of work and concluded that he had behavioral abnormalities that resulted in below average work attitude.  It was felt that the Veteran was unable to work in a competitive industry.  There was no indication in the evaluation that the Veteran's problems were related to substance abuse or psychiatric symptoms. 

A November 1978 SSA psychiatric evaluation revealed clinical findings consistent with assessment of mental retardation to slow learner range.  The Veteran's mother informed the SSA examiner that the Veteran had appropriate development until age three and at age three, he had suffered from frequent fevers of 106 degrees for up to nine days.  After nine days, he developed visual hallucinations and lost his toilet training.  He was echopractic until age six and he was unable to follow directions in kindergarten.  The Veteran had a history of behavioral problems since the age of twelve.  The Veteran had been previously evaluated by Social Security in 1974, but he had never sought mental health treatment.  Mental status examination shows the Veteran reported history of auditory and visual hallucinations, where he would see snakes on top of people's heads and hear things.  He complained that he "cannot stand for people to put him down" and he becomes sad often and he is sensitive to criticism.  He also complained of feeling anxiety, but he was unsure why.  The SSA examiner felt that the Veteran likely had average mental ability prior to febrile involvement at age three, which likely resulted in some neurologic impairment in the left hemisphere.  The Veteran was evaluated with severe language handicaps in the areas of reception of information and processing information.  There was no indication in the evaluation that the Veteran's problems were related to substance abuse or psychiatric symptoms.

The record also contains a March 2007 statement from the Veteran's treating counselor that shows the Veteran had been receiving treatment for mental health disability.  VA treatment records show that the Veteran underwent a PTSD screen test in June 2006 and he began receiving VA mental health treatment in 2008.  An October 2008 VA treatment record shows that the Veteran presented with complaints of sensation of "bugs crawl over his skin" for the past two months.  It was felt that Veteran's symptoms were likely psychiatric and he was referred for psychiatric evaluation.  The Veteran had admitted to recent illegal drug use two days prior.  No diagnosis was provided at that time.  Subsequent VA mental health treatment records dated in 2008 show Axis I assessments of poly-substance dependence and possible psychosis (cocaine-induced psychosis vs. residual schizophrenia).  

The Veteran first reported a history of mental health problems related to his boot camp experiences during a June 2009 VA mental health treatment session.  The Veteran stated that he felt that he had trouble getting along with other people as a result of his boot camp experiences.  A September 2009 VA mental health treatment record shows the Veteran reported that he suffered a "nervous breakdown" after boot camp and he sought mental health treatment shortly after his discharge.  It was noted that the Veteran was stable at that time without symptoms of depression or psychosis. 

Pursuant to the Board's 2013 remand directives, the Veteran was afforded a December 2013 VA psychiatric examination.  That examination report shows an Axis I diagnosis of Opioid Disorder and Stimulant Use Disorder, both in remission, and Axis I diagnosis of Mild Intellectual Disability.  The VA examiner noted that a review of the record showed that the "Veteran has SSI for mental retardation since 1974" but confirmatory testing was not conducted.  The Veteran informed the VA examiner that his mother had told him that a high fever was the cause of his intellectual deficits.  The Veteran further informed the VA examiner that he had difficulty in school with trouble learning and behavioral problems.  He attended a school for children with handicaps, but when he was 13 years old, he was placed back in a continuation school where he attended less and less, until he went to Juvenile Hall for truancy.  He never learned to read or write well and reported to still be functionally illiterate. 

The VA examiner noted that the Veteran described significant psychological stress while he was in boot camp until he was given a general discharge.  The Veteran felt that his experiences in boot camp "broke him down" and he could be around people for several years as result of his military experiences.  The Veteran reported that he suffered from significant anxiety after his brief period in the military and he felt traumatized by his military experiences.  The VA examiner noted that the Veteran's PTSD-like symptoms appeared to have lasted for 2-3 years after his discharge, but ultimately resolved.  The VA examiner also noted that the Veteran's VA mental health treatment records showed he was seen in 2008 and 2009 for delusions, which resolved when he stopped using illegal substances.

Based on a review of the record, the VA examiner concluded that the Veteran likely had a history of intellectual disability from childhood, which was unrelated to military service.  The VA examiner felt that the Veteran suffered a psychologically traumatic experience during boot camp which resulted in PTSD or anxiety symptoms for several years after leaving boot camp.  However, the VA examiner concluded that since then the only apparent psychological issues have been related to extensive substance abuse, which was now in remission.  

In a May 2014 addendum medical statement, the VA examiner clarified that based on clinical evaluation and review of the medical records, the Veteran's only current diagnosed disorder is intellectual disability.  The VA examiner noted that the Veteran's intellectual disability did cause him to have traumatic experiences while in the military, and then to experience significant PTSD-like symptoms for some period of years thereafter.  The VA examiner further found that the Veteran developed a significant substance abuse problem, which was likely related to the PTSD symptoms, and therefore the military trauma.  However, the examiner concluded that each of the Veteran's diagnoses were in remission, with no current or recent symptoms.  The VA examiner concluded that the Veteran's only current diagnosed disorder is his Intellectual Disability, which pre-existed his military service and was not aggravated by it.  

The record shows that the Veteran has been diagnosed with intellectual disability, as well as poly-substance abuse in remission.  While the intellectual disability is not a service connectable disability for VA purposes, the substance abuse, if not due to willful misconduct, is.  For purposes of this decision, the Board will accept that a current disability is established.

The Board notes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Poly-substance abuse in remission is the only condition meeting this definition.  The PTSD-like symptoms discussed by the examiner were present and then resolved long before any claim was filed, and so cannot be a "current disability."

Further, the Veteran's lay assertions regarding his experiences in boot camp in conjunction with his commanding officer's observation of his being sad and depressed are sufficient to establish an in-service injury.  The Veteran was, in effect, made fun of for his inaptitude.  

The sole question, then, is whether a nexus exists between the two.  The Board finds that one does not.

First, there is no evidence that the current disability represents a condition superimposed upon or an aggravation of the Veteran's intellectual deficiency.  His cognitive problems did not develop into, cause, or aggravate his substance abuse as a result of service.  The Veteran does not allege such a relationship; his allegations involve a more indirect connection.  Further, the VA examiner, the sole competent opinion on the matter, has opined in the negative.

Second, turning to the Veteran's contention, that harassment in service caused or aggravated his current disability, there is no probative evidence of any value, either lay or medical, of a nexus.  The VA examiner opined that there was a relationship.  Harassment in service caused PTSD-like symptoms, which caused the Veteran to use and abuse drugs and alcohol.

However, the rationale espoused by the examiner is faulty.  While the Board accepts that the Veteran was harassed in service, and finds his reports of PTSD-like symptoms soon after service credible and competent, the evidence of record makes clear that such symptoms resolved prior to any showing of drug use.  While records refer to a "long history" of drug use, there is no indication of such in the years immediately following service.  The 1974 and 1978 SSA records are silent regarding such, despite comprehensive studies of the Veteran and his work capacity and limitations; drug use would certainly have been relevant to those inquiries.

While it certainly appears that drug use and abuse temporally followed service (and associated PTSD symptoms), there is no evidence, or even allegation by the Veteran, that the two were close in time.  He has not reported self-medicating to deal with his rejection by the Marines, or his feelings of inadequacy.  The examiner's history does not report such.  Therefore, the conclusion that service prompted drug use simply does not follow.  Although the examiner offered a complete rationale, it is not logical or supported by the record.  Probative value for an opinion is derived from the rationale offered, not only the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner presumes facts not in evidence.  

The Board stresses that this is not a situation where reasonable doubt need be resolved; there is no evidence or allegation indicating drug use soon after service, or clear evidence denying such use.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

Accordingly, while the Veteran is currently diagnosed with a substance abuse disorder, in remission, there is no competent, credible, and probative evidence relating such to service.  His drug use is not shown to have been prompted by service or the harassment he suffered there.  It instead arose after the acute reaction to that experience had resolved.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


